DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 16, 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Shultz et al (US 2014/0307885 A1).
Regarding claim 16, Shultz et al disclose a MEMS transducer system comprising: a first dual backplate MEMS microphone (Shultz et al; Fig 3; backplate 308); a second dual backplate MEMS microphone (Shultz et al; Fig 3; backplate 312); a first amplifier coupled to the first dual backplate MEMS microphone (Shultz et al; Fig 3; AMP 318); a second amplifier coupled to the second dual backplate MEMS microphone (Shultz et al; Fig 3; AMP 320); a first bias voltage generator configured for selective coupling a first bias voltage to the first dual backplate MEMS microphone or the second 

Regarding claim 1, Shultz et al disclose a transducer system comprising: a first mechanically rigid backplate (Shultz et al; Fig 3; backplate 308); a first deflectable diaphragm adjacent to the first backplate (Shultz et al; Fig 3; diaphragm 306) and configured to be electrically coupled to a first bias voltage (Shultz et al; Fig 3; diaphragm 306 connected to first bias voltage); a second mechanically rigid backplate (Shultz et al; Fig 3; backplate 312); a second deflectable diaphragm adjacent to the second backplate (Shultz et al; Fig 3; diaphragm 310) and configured to be electrically coupled to a second bias voltage (Shultz et al; Fig 3; diaphragm 310 connected to second bias voltage); and an amplifier having input terminals electrically coupled to the first and second mechanically rigid backplates (Shultz et al; Fig 3; backplates 308 and 312 connected to amplifier through 326 and 328). 

Regarding claim 20, Shultz et al disclose the MEMS transducer system of claim 16, wherein the first amplifier and the second amplifier comprise single-ended amplifiers (Shultz et al; Fig 3 AMP 318 and 320).

Claim(s) 10-11, 14 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Fueldner et al (US 2009/0309174 A1).
Regarding claim 10, Fueldner et al disclose a microelectromechanical system (MEMS) comprising: a board (Fueldner et al; Fig 4C; board 42); comprising a first cavity disposed above a second cavity, the first cavity being larger than the second cavity (Fueldner et al; Fig 4C; cavity in layer 42.5 and cavity in layer 42.4); and a MEMS transducer disposed at a top surface of the board adjacent the first cavity (Fueldner et al; Fig 4C; MEMS 41.3), the MEMS transducer comprising: a semiconductor substrate (Fueldner et al; Fig 4C; substrate 41.3), a first MEMS transducer element disposed at a top surface of the semiconductor substrate overlying a third cavity formed in the semiconductor substrate (Fueldner et al; Fig 4C; MEMS with cavity 41.1), and a second MEMS transducer element disposed at the top surface of the semiconductor substrate overlying a fourth cavity formed in the semiconductor substrate (Fueldner et al; Fig 4C; MEMS with cavity 41.2), wherein the first, second, third, and fourth cavities are all acoustically coupled (Fueldner et al; Fig 4C; cavities 41.1; 41.2 and cavity in layers 42.5 and cavity in layer 42.4 are all acoustically coupled).

Regarding claim 11, Fueldner et al disclose the MEMS of claim 10, wherein the board comprises a first layer comprising the first cavity and a second layer comprising the second cavity (Fueldner et al; Fig 4C; cavity in layers 42.5 and cavity in layer 42.4).

Regarding claim 14, Fueldner et al disclose the MEMS of claim 10, wherein the board comprises a printed circuit board (PCB) (Fueldner et al; Para [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al (US 2014/0307885 A1) in view of Muza et al (US 2014/0270250 A1).
Regarding claim 2, Shultz et al disclose the transducer system of claim 1, but do not expressly disclose wherein the amplifier has output terminals configured to provide a differential output signal. However, Muza et al disclose a transducer wherein the amplifier has output terminals configured to provide a differential output signal (Muza et al; Fig 2; amplifier 213; Para [0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the amplifier taught by Muza as input signals amplifier in the transducer taught by Shultz because both disclosures teach transducer using dual polarity bias. The motivation to do so would have been to eliminate the negative effect of interferences.

Regarding claim 3, Shultz et al in view of Muza disclose the transducer system of claim 2, but do not expressly disclose wherein the amplifier comprises a differential amplifier. However, Muza et al disclose a transducer wherein the amplifier comprises a differential amplifier (Muza et al; Fig 2; amplifier 213; Para [0020]). It would 

Regarding claim 19, Shultz et al disclose the MEMS transducer system of claim 16, but do not expressly disclose wherein the first amplifier and the second amplifier comprise differential amplifiers. However, Muza et al disclose a transducer wherein the first amplifier and the second amplifier comprise differential amplifiers (Muza et al; Fig 2; amplifier 213; Para [0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the amplifier taught by Muza as input signals amplifier in the transducer taught by Shultz because both disclosures teach transducer using dual polarity bias. The motivation to do so would have been to eliminate the negative effect of interferences.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al (US 2014/0307885 A1) in view of Miyatake (US 2014/0226836 A1).
Regarding claim 4, Shultz et al disclose the transducer system of claim 1, but do not expressly disclose further comprising a bias voltage generator configured to generate the first bias voltage and the second bias voltage. However, Miyatake discloses a transducer wherein the amplifier comprises a differential amplifier (Miyatake; Fig 8; voltage 28a generate charge pump 221 and 241 signals). It would have been 

Regarding claim 5, Shultz et al in view of Miyatake disclose the transducer system of claim 4, wherein the first bias voltage is different from the second bias voltage (Shultz et al; Fig 3; MEMS 302 and 304 are connected to different bias voltage).

Regarding claim 6, Shultz et al in view of Miyatake disclose the transducer system of claim 4, wherein the amplifier and the bias voltage generator are disposed on an integrated circuit (IC) (Shultz et al; Fig 3; IC 314).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al (US 2014/0307885 A1) in view of De Roo (US 2013/0028451 A1).
Regarding claim 7, Shultz et al disclose the transducer system of claim 1, but do not expressly disclose wherein the first mechanically rigid backplate and the first deflectable diaphragm comprise a plurality of first mechanically rigid backplates and a plurality of first deflectable diaphragms, and wherein the second mechanically rigid backplate and the second deflectable diaphragm comprise a plurality of second mechanically rigid backplates and a plurality of second deflectable diaphragms. However, de Roo discloses a transducer wherein the first mechanically rigid backplate .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al (US 2014/0307885 A1) in view of Wang (US 2014/0239352 A1).
Regarding claim 8, Shultz et al disclose the transducer system of claim 1, but do not expressly disclose wherein the first and second mechanically rigid backplates comprise a double backplate microelectromechanical system (MEMS) microphone, and wherein the first and second deflectable diaphragms comprise a single diaphragm of the double backplate MEMS microphone. However, Wang disclose a transducer wherein the first and second mechanically rigid backplates comprise a double backplate microelectromechanical system (MEMS) microphone (Wang; Para [0037]; upper backplate lower backplate), and wherein the first and second deflectable diaphragms .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al (US 2014/0307885 A1) in view of Tanaka et al (US 2013/0070951 A1).
Regarding claim 9, Shultz et al disclose the transducer system of claim 1, wherein the amplifier comprises a first single ended amplifier and a second single ended amplifier (Shultz et al; Fig 3; AMP 318 and 320) wherein the first single ended amplifier has a first gain of a and opposite sign as a second gain of the second single ended amplifier (Shultz et al; Fig 3; negative output for AMP 318 and positive output for AMP 320), but do not expressly disclose wherein the first single ended amplifier has a first gain of a substantially equal magnitude and opposite sign as a second gain of the second single ended amplifier. However, Tanaka et al disclose a transducer wherein the first single ended amplifier has a first gain of a substantially equal magnitude (Tanaka; Para [0101]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the gain of amplifier taught by Tanaka as gain for the amplifier taught by Shultz because both disclosures teach transducer with dual diaphragm and dual backplates. The motivation .

 Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fueldner et al (US 2009/0309174 A1) in view of Qinglin (CN 102595294 A).
Regarding claim 13, Fueldner et al disclose the MEMS of claim 10, but do not expressly disclose wherein the first cavity is wider than the second cavity (Qinglin; Fig 8; layer 13 is wider than layer 11). However, Kasai et al disclose a transducer comprising the MEMS transducer comprising: a semiconductor substrate (Kasai et al; Fig 9A; substrate 43a), a first MEMS transducer element disposed at a top surface of the semiconductor substrate overlying a third cavity formed in the semiconductor substrate (Kasai et al; Fig 9A; left MEMS with cavity 52 formed in substrate 43a), and a second MEMS transducer element disposed at the top surface of the semiconductor substrate overlying a fourth cavity formed in the semiconductor substrate (Kasai et al; Fig 9A; right MEMS with cavity 52 formed in substrate 43a), wherein the first, second, third, and fourth cavities are all acoustically coupled (Kasai et al; cavities 52 54a and 45 are acoustically coupled). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the MEMS taught by Kasai as MEMS for the transducer taught by Qinglin because both disclosures teach transducer with dual diaphragm and dual backplates. The motivation to do so would have been to increase the volume of the chamber without being restricted by the size of the MEMS transducer.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fueldner et al (US 2009/0309174 A1) in view of De Roo (US 2013/0028451 A1).
Regarding claim 12, Fueldner et al disclose the MEMS of claim 10, wherein the MEMS of claim 10, but do not expressly disclose wherein the first and second MEMS transducer elements comprise a double backplate MEMS microphone. However, de Roo discloses a transducer wherein the first and second MEMS transducer elements comprise a double backplate MEMS microphone (de Roo; Para [0055]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the MEMS taught by de Roo as MEMS in the transducer taught by Fueldner because both disclosures teach transducer with dual MEMS. The motivation to do so would have been to improve the directionality of the MEMS transducer.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fueldner et al (US 2009/0309174 A1) in view of Minervini et al (US 2008/0217709 A1).
Regarding claim 15, Fueldner et al disclose the MEMS of claim 10, but do not expressly disclose wherein the board comprises a ceramic substrate. However, Minervini et al disclose a transducer wherein the board comprises a ceramic substrate (Minervini; Para [0036]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the base taught by Minervini as base in the transducer taught by Fueldner because both disclosures teach transducer with dual MEMS. The motivation to do so would have been to enhance the reliability of the transducer.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al (US 2014/0307885 A1) in view of Josefsson (US 2013/0195291 A1).
Regarding claim 17, Shultz et al disclose the MEMS transducer system of claim 16, but do not expressly disclose further comprising: a first switch comprising inputs coupled to the first and second bias voltage generators, and an output coupled to the first dual backplate MEMS microphone; and a second switch comprising inputs coupled to the first and second bias voltage generators, and an output coupled to the second dual backplate MEMS microphone. However, Josefsson discloses a transducer further comprising: a first switch comprising inputs coupled to the first and second bias voltage generators, and an output coupled to the first dual backplate MEMS microphone (Josefsson; Para [0021]); and a second switch comprising inputs coupled to the first and second bias voltage generators, and an output coupled to the second dual backplate MEMS microphone (Josefsson; Para [0021]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the switch taught by Josefsson as base in the transducer taught by Shultz because both disclosures teach transducer with dual MEMS. The motivation to do so would have been to increase the settling time of the bias voltage.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al (US 2014/0307885 A1) in view of David et al (US 2010/0246859 A1).
Regarding claim 18, Shultz et al disclose the MEMS transducer system of claim 17, but do not expressly disclose further comprising: a first filter interposed between the 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KUASSI A GANMAVO/Examiner, Art Unit 2651     

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651